oO Oo NN OO oO BB W DY -

BO NM NH YM DY LF HM PB DMO | | or odo ook ok ok ek ek
oO vn Oo TO F OBO YD = OD oO AN OD GA KR © MH BA Oo

Case 2:19-cv-05713-GW-JEM Document 42 Filed 01/12/21 Pagelof2 Page ID #:397

Respondent.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
DERRICK L. JOHNSON, Case No. CV 19-5713-GW (JEM)
Petitioner,
) ORDER ACCEPTING FINDINGS AND
V. ) RECOMMENDATIONS OF UNITED
) STATES MAGISTRATE JUDGE
SUPERIOR COURT OF THE )
STATE OF CALIFORNIA,
)
)

 

Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the records
on file, and the Report and Recommendation of the United States Magistrate Judge. No
Objections to the Report and Recommendation have been filed within the time allowed for
Objections. The Court accepts the findings and recommendations of the Magistrate Judge but
would add the following on page 10, line 6, after the citation to Evans:

In Valdez v. Montgomery, 918 F.3d 687, 692 (9th Cir.), cert. denied, 140 S.Ct.

252 (2019), the Ninth Circuit summarized its case law on this issue by pointing

out that it had previously held that unexplained delays of 81, 101 and 115 days

were unreasonable. The delay involved here was 84 days.

 

 
—

YN NO NYO DHS VB NY HDB YM = = & | | ww ow 2 2
NOP A FF ON =F DO DN DHA KR DY BO woOHOAHON DOH BR w Pp

NO
oOo

Case 2:19-cv-05713-GW-JEM Document 42 Filed 01/12/21 Page 2of2 Page ID #:398

shall be

 

DATED:

IT IS ORDERED that: (1) Respondent's Motion to Dismiss is granted; and (2) Judgment

entered dismissing the action with prejudice.

GEORGE H. WU
UNITED STATES DISTRICT JUDGE

 

 
